In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated January 21, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants met their initial burden on the motion by submitting the affirmations of an orthopedist and neurologist who examined the plaintiff and concluded that no objective medical findings supported his claim that he had sustained a serious injury (see, Gaddy v Eyler, 79 NY2d 955, 956-957; Grossman v Wright, 268 AD2d 79, 83-84). The plaintiff’s opposition papers were insufficient to raise a triable issue of fact (see, Foley v Karvelis, 276 AD2d 1015; Nisnewitz v Renna, 273 AD2d 210; Guzman v Michael Mgt., 266 AD2d 508). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.